Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 12, 2020 has been entered.
 
Response to Arguments
With regard to the Applicants’ Remarks dated October 12, 2020:
Regarding the rejection of claims 11, 12, and 16 under 35 U.S.C. 112(b), Applicant’s amendment and arguments have been fully considered and are sufficient. Therefore, the rejection has been withdrawn. 
Regarding the rejection of claims 1-13 and 16-20 under 35 U.S.C. 103, Applicant’s amendment and arguments have been fully considered and are sufficient. Applicants argue that “Lee describes splitting a media file into split files based on file size limits of the recipient device, and not the sending device”. Examiner agrees. Applicants further argue that “Kumaran provides no indication of at least “a first file size that is based on a first file size limit of the sending device,” as recited in amended claim 8”. Examiner agrees. Therefore, the rejection has been withdrawn. Upon further search and consideration, no new grounds of rejection are made. 
As to any arguments not specifically addressed, they are the same as those discussed above.

Allowed Claims
Claims 1-13 and 16-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
none of the qualifying prior art references of record, taken alone or in combination, disclose or reasonably suggest: a combination of elements as claimed in independent claim 8, including receiving, from a sending device, a first multimedia data for delivery to a recipient device, the first multimedia data including a first set of segment files that represent a multimedia file, the first set of segment files having individual first segment files with a first file size that is based on a first file size limit of the sending device. Independent claims 1 and 17 recite similar features. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Cited Prior Art


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG SURVILLO whose telephone number is (571)272-9691.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/OLEG SURVILLO/Primary Examiner, Art Unit 2442